1    Timothy E. Warriner, Bar. No. 166128
     Warriner Law Office
2    455 Capitol Mall, Suite 802
     Sacramento, California 95814
3    Telephone: (916) 443-7141
     tew@warrinerlaw.com
4
     Attorney for Defendant
5    MIHRAN MELKONYAN
6
7                                    UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      No. 2:14-cr-83-GEB

11                      Plaintiff,
                                                    PROPOSED ORDER FOR APPOINTMENT
12          v.                                      OF COUNSEL ON APPEAL

13   MIHRAN MELKONYAN,

14                      Defendant.

15
            Defendant Mihran Melkonyan, through counsel, hereby applies for an order appointing
16
     counsel to represent him for an interlocutory appeal of the district court’s 10/17/18 order denying
17
     defendants’ motion for new trial (docket 269). At the panel administrator’s request, attorney
18
     Timothy Warriner agrees to accept the appointment for the appeal. Attorney Toni White will
19
     remain as counsel for defendant for all further proceedings in the district court.
20
                                           Respectfully submitted,
21
     Dated: October 18, 2018
22
                                           /s/ Timothy E. Warriner
23
                                           Timothy E. Warriner,
24                                         Attorney seeking appointment
                                           MIHRAN MELKONYAN
25
26
27
28

                                                       1
1                              ORDER
2          IT IS SO ORDERED.
3    Dated: January 3, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 2
